Claimant is a fur finisher. Her last employment before filing her claim for unemployment insurance benefits was at the rate of $50 a week. She was referred for work as a finisher and sewer on ladies’ coats at a rate which would be $40 beginning with the second week. This was refused by claimant because of the wage and because the work differed from her work as a fur finisher. The commissioner held her disqualified because of her refusal of employment without good cause; but the appeal board has decided that since the offered employment would not have utilized all the skills which claimant had acquired she was justified in refusing it. The statutory test of disqualification is the refusal of employment for which claimant is reasonably fitted by training and experience. The full utilization of skills is desirable, but it is not the test fixed by the law. There may be times during which, as here, there is temporarily no work which will fully utilize all of claimant’s skills. While that period lasts, at least, the statute is met if employment for which claimant is fitted “ by training and experience ” is offered. When other employment which will use the higher skills becomes available, it should then be offered. (Cf. Matter of Delgado [Corsi], 278 App. Div. 237.) There is no finding here that claimant was not reasonably fitted by training and experience for the work offered, or that the wage offered was not the prevailing wage for that work. Decision of the appeal board reversed on the law and the determination of the Industrial Commissioner reinstated, without costs. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.